DETAILED ACTION
Response to Amendment
Applicant’s amendment filed 9/13/22 has been entered.  Currently claims 21, 24, 26-35 are pending and claims 1-20, 22, 23 and 25 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 26-31 and 35 are rejected under 35 U.S.C. 103 as obvious over Whitaker et al (US Publication 2011/0223384) in view of Mohseen et al (US Publication 20050202197).
a.	As to claims 21, 24-28, and 30, Whitaker et al disclose a laminated shingle assembly that contains a fiber mat and an asphalt mixture disposed within the fiber mat (abs).  The fiber mat is a fiberglass mat and the asphalt is deposited onto the mat (paragraph 159).  A roofing shingle is comprised of a headlap portion and a butt portion and the granules are used on both portions (paragraph 4 and paragraph 162) as the granules are provided on the exterior outer and exposed surface of the asphalt roofing system.  The granules used have a particle size of 10 mesh to 35 mesh (paragraph 40).  However this reference is silent to a polymer coating on the back surface.
b.	Mohseen et al discloses a polyethylene release liner disposed on the bottom surface of the mat to protect the mat during production, storage and transportation of the shingle (paragraph 38).
c.	It would have been obvious to one of ordinary skill in the art to have modified Whitaker and added a polyethylene release liner to the bottom of the mat because it protect the mat during production, storage and transportation of the shingle.

d.	As to claims 29 and 31, Whitaker is silent to the use of minerals grade 18 size.
 It would have been obvious to one of ordinary skill in the art to have modified Whitaker et al and used particles that have a mesh size of 18 as they would overlap in range.  It has been held that overlapping ranges are sufficient to establish a prima facie case of obviousness.  See MPEP 2144.05.

e.	As to claim 35, Whitaker discloses an asphalt shingle comprised of the same particles and polymers therefore it will inherently have a fire rating of class A.  In the alternative it would have been obvious as Whitaker discloses that granules have improved fire resistance and one of ordinary skill in the art would know how to adjust the granules to obtain the desired fire resistance.  

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al (US Publication 2011/0223384) and Mohseen et al (US Publication 20050202197) in view of Kiik et al (US Publication 20070218250).
a.	Whitaker and Mohseen render claim 1 obvious for the reasons noted above, however these references are silent to the roofing material having a back surface covering layer with sand.
b.	Kiik discloses that roofing materials have a back surface coated with sand to prevent the shingles from sticking together (paragraph 2).
c.	It would have been obvious to one of ordinary skill in the art to have modified Whitaker and Mohseen and used sand on the back of the PE film because it helps prevent the shingles from sticking together when shipping and transporting the shingles (paragraph 2).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al (US Publication 2011/0223384) and Mohseen et al (US Publication 20050202197) in view of Boss et al (US Publication 20130095293).
a.	Whitaker and Mohseen render claim 1 obvious for the reasons noted above, however these references are silent to a color coating
b.	Boss discloses that a color coating can be used over the roof to accurately match the color of singles and allow for an aesthetically pleasing roof (abs).
c.	It would have been obvious to one of ordinary skill in the art to have modified Whitaker and Mohseen and used a color coating as suggested by Boss as it would all for a more aesthetically please roof color and to match singles that need to replaced with other singles currently on the roof.
Response to Arguments
Applicant's arguments filed 9/have been fully considered but they are not persuasive.
a.	Applicant’s argue that the combination of references fails to teach claim 1.  The examiner respectfully disagrees and argues that Whitaker discloses the use of asphalt within the shingle and therefore the shingle will be considered an asphalt shingle. Further applicant’s argue that the combination would not work, the examiner respectfully disagree and notes that Whitaker discloses that the shingles are laminated to an underlayment, therefore in order to protect the mats adhesive layer as the mats need to be laminated to the underlayment while shipping, transporting and storage of the shingle one of ordinary skill in the art would look to Mohseen as the release coating polymer would help keep the shingles from sticking together and allow easier separation of the shingles.  Further adding a release layer as taught by Mohseen would protect the upper surface of the shingles when being stacked and transported from sticking to the bottom of another shingle due to all the adhesive coatings needed to adhere the granules to the mat.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785